Name: 84/23/EEC: Commission Decision of 22 December 1983 authorizing the Federal Republic of Germany to restrict the marketing of seed of certain varieties of agricultural plant species (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  plant product;  Europe;  means of agricultural production
 Date Published: 1984-01-25

 Avis juridique important|31984D002384/23/EEC: Commission Decision of 22 December 1983 authorizing the Federal Republic of Germany to restrict the marketing of seed of certain varieties of agricultural plant species (Only the German text is authentic) Official Journal L 020 , 25/01/1984 P. 0019 - 0020*****COMMISSION DECISION of 22 December 1983 authorizing the Federal Republic of Germany to restrict the marketing of seed of certain varieties of agricultural plant species (Only the German text is authentic) (84/23/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 70/457/EEC of 29 September 1970 on the common catalogue of varieties of agricultural plant species (1), as last amended by Council Directive 80/1141/EEC of 8 December 1980 (2), and in particular Article 15 (2), (3) and (7) thereof, Having regard to the application lodged by the Federal Republic of Germany, Whereas under Article 15 (1) of the said Directive seed or propagating material of varieties of agricultural plant species which have been officially accepted during 1981 in at least one of the Member States and which also meet the conditions laid down in the said Directive are, with effect from 31 December 1983 no longer subject to any marketing restrictions relating to variety in the Community; Whereas, however, Article 15 (2) of the said Directive provides that a Member State may be authorized upon application to prohibit the marketing of seed and propagating material of certain varieties; Whereas the Federal Republic of Germany has applied for such authorization for a certain number of varieties of different species; Whereas the varieties concerned of maize, in respect of the value for cultivation and use, have not been the subject of official growing trials in the Federal Republic of Germany in view of the German application; Whereas the varieties of maize concerned have an FAO maturity class index over 350; whereas it is well known that the varieties of maize which have an FAO maturity class index over 350 are at present not yet suitable for cultivation in view of all the kinds of utilization in the Federal Republic of Germany (second case of Article 15 (3) (c) thereof); Whereas, in respect of the variety Mary (red fescue), the results of the trials show that in the Federal Republic of Germany, when compared with the national rules governing the acceptance of varieties there, which apply within the framework of current Community provisions, it is not sufficiently uniform in certain characteristics (Article 15 (3) (a), third case, of the said Directive); Whereas, in respect of the variety Multimo (Italian rye-grass), the results of the trials show that in the Federal Republic of Germany, when compared with the national rules governing the acceptance of varieties there, which apply within the framework of current Community provisions, it is not distinct from other varieties accepted there (first case of Article 15 (3) (a) of the said Directive); Whereas, therefore, the application of the Federal Republic of Germany in respect of these varieties should be granted in full; Whereas in the case of the variety Capdur (durum wheat), the application is now being carefully examined by the Commission; whereas it is impossible to complete examination of this variety before the time limit specified in Article 15 (1) of the said Directive; Whereas the time limit in question should therefore, where the Federal Republic of Germany is concerned, be extended for an appropriate period in order to allow complete examination of the application in respect of this variety (Article 15 (7) thereof); Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seed and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 The Federal Republic of Germany is hereby authorized to prohibit the marketing in its territory of seed of the following varieties listed in the 1984 common catalogue of varieties of agricultural plant species: I. Fodder plants 1. Festuca rubra L. Mary 2. Lolium multiflorum Lam. Multimo II. Cereals Zea mays L. 1.2 // Arizona Cantaleso Cardinal Civa Damon Eva Mida Ornella Pol Ricca Rosmarino PX 46 Ticino Vindex Adige Albion G. 4524 Avocado PX 48 Caprera Centauro Comet Dint G. 4540 Divo Dora Elk G. 4533 Libeccio Lux Mirella Scirocco Sparviero Super Unianjou 158 Altair Ariella Big 888 Ductor Gheppio // Livenza Magno Nibbio Palanka Pulsar Reso Split Toro Urano Aquila Fenix G. 4727 Lorena Mincio Poiana Robur Rondo Smederevo Tagliamento Topola Asparel Autan Cob 480 Fuego Fulvia Juby Lark Loumil Moire Noval Ogalo Rebel Silex Tera Turbo Article 2 The authorization given in Article 1 shall be withdrawn as soon as it is established that the conditions thereof are no longer satisfied. Article 3 The Federal Republic of Germany shall notify the Commission of the date from which it makes use of the authorization under Article 1 and the detailed methods to be followed. The Commission shall inform the other Member States thereof. Article 4 The time limit specified in Article 15 (1) of Directive 70/457/EEC is, where the Federal Republic of Germany is concerned, extended from 31 December 1983 to 31 March 1984 in respect of the following variety: Cereals Triticum durum Desf. Capdur Article 5 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 22 December 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 225, 12. 10. 1970, p. 1. (2) OJ No L 341, 16. 12. 1980, p. 27.